Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 04/21/2022.   The changes and remarks disclosed therein were considered.
	An amendment of the specification.  Claims 1-20 are pending in the application.
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 01/04/2022.  The information disclosed therein was considered.
Response to Argument
3.	Applicant’s arguments filed on 04/21/2022 with respected to the rejection of Contreras John Thomas have been fully considered and are persuasive (see pages 7-8 of an amendment filed 04/21/22).  The rejection of Contreras John Thomas has been withdrawn.
Allowable Subject Matter
4.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Contreras John Thomas, Mobin Sayed and Smith Michael S. taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “each memory die of the stack of uniform memory dies comprising: an on-die termination resistance circuit connected to the transmission line, the on-die termination resistance circuit configured to provide a minimum termination resistance; and a storage controller configured to: address a target uniform memory die of the stack of uniform memory dies for an operation; enable the on-die termination resistance circuits of a plurality of uniform memory dies along the transmission path; and transmit a data signal for the operation to the target uniform memory die with the on-die termination resistance circuit enabled for the plurality of uniform memory dies” in an apparatus as claimed in the independent claim 1.  Claims 2-14 are also allowed because of their dependency on claim 1; or
Per claim 15: there is no teaching, suggestion, or motivation for combination in the prior art to “each uniform memory die of the stack of uniform memory dies comprising: an on-die termination resistance circuit configured to connect to the transmission line when a uniform memory die is powered on, the on-die termination resistance circuit comprising a programmable resistance circuit configured to provide a termination resistance during transmission of a data signal to a target uniform memory die; and a storage controller configured to: send a storage command to a target uniform memory die of the stack of uniform memory dies for an operation; direct at least four uniform memory die along the transmission path to provide termination resistance during a portion of the operation, the at least four uniform memory die different from the target uniform memory die; and transmit a plurality of data signals for the operation to the target uniform memory die with the at least four uniform memory die generating an effective termination resistance for the transmission path during the operation” in an apparatus as claimed in the independent claim 15.  Claims 16-17 are also allowed because of their dependency on claim 15; or
Per claim 18: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “activating an on-die termination resistance circuit of at least four adjacent uniform memory die along the transmission path to provide an effective termination resistance lower than a minimum termination resistance of each of the on-die termination resistance circuits individually, the at least four uniform memory die different from the target uniform memory die; and transmitting data signals for the operation to the target uniform memory die with the at least four uniform memory die providing parallel termination resistance during the operation” in a method as claimed in the independent claim 18.  Claims 19-20 are also allowed because of their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.